DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 7/9/2020. The Examiner notes claims 1-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 & 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4 & 13
The claim states "wherein the first and second bifurcated grasping surfaces have smoothed edges."  It is unclear whether the grasping surfaces are a new limitation or they were intended to be the grasping portions. For examining purposes, the limitation will be interpreted as " wherein the first and second bifurcated grasping portions have smoothed edges."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US 1985108 A) in view of Ettinger (US 2427128 A), hereinafter Rush and Ettinger, respectively.
Regarding claim 1. Rush discloses a locking pliers [Fig 1 & 4] comprising: a first plier arm [2, 3, & 26 form the first plier arm] including: a first bifurcated grasping portion [Fig 4; the end of 26 with 21 is the first bifurcated grasping portion]; a first pivot portion [Fig 1 & 4; the portion of 2 & 26 around 3 is the first pivot portion]; a first handle portion [2] extending from the first pivot portion [Fig 1 & 4], the first handle portion…[Fig 1-2; 5]; and a second plier arm [Fig 1 & 4; 1, 3, & the portion extending from 1 & 3 form the second plier arm] including: a second bifurcated grasping portion [Fig 1 & 4; 13 & 14 from the second bifurcated grasping portion]; a second pivot portion [Fig 1 & 4; the portion of 1 and second grasping portion around 3 from the second pivot portion] pivotably connected to the first pivot portion [Fig 1 & 4; the two pivot portions at 3 are pivotally connected]; a second handle portion [1] extending from the second pivot portion [Fig 1 & 4],…
Rush does not teach the first handle portion ending in a series of ridges or the second handle portion ending in a wedge, the wedge being cooperative with the series of ridges so as to serve as an adjustable locking mechanism.
However Ettinger teaches a similar locking pliers with an alternate locking arrangement. Specifically the first handle portion [30] ending in a series of ridges [Fig 1; 30 has 41 at its end]; and the second handle portion [29] ending in a wedge [Fig 1; the end of 29 has 43], the wedge being cooperative with the series of ridges so as to serve as an adjustable locking mechanism [Fig 1; Col2:line52-Col3:line8; 43 engages 41 to lock the pliers in a closed/compressed position].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace and rearrange the locking mechanism as disclosed by Rush with the locking arrangement and mechanism as disclosed by Ettinger as a simple substitution and rearrangement of parts of known elements to produce predictable result of enabling the entire handle length to be utilized to be grasped by the user and not interrupted with a locking mechanism and to simplify and locking mechanism to a ratchet system to reduce the time to lock and unlock the pliers by removing the time and energy to rotate a nut on threads to close/compress the pliers. 

Regarding claim 4. Rush as modified teaches the locking pliers of claim 1, wherein the first and second bifurcated grasping portions have smoothed edges [Rush:  Fig 4; both grasping portions has some edges that are smooth].

Regarding claim 5. Rush as modified teaches the locking pliers of claim 1, further comprising: a leaf spring [Rush:  10] configured to resiliently resist bringing the first handle portion and the second handle portion together [Rush:  Fig 1-2; Col2:line38-40].

Regarding claim 6. Rush as modified teaches the locking pliers of claim 1, but may not explicitly disclose wherein the first plier arm and the second plier arm are made from high-carbon steel [However pursuant MPEP 2144.07, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plier's arms to be made from high-carbon steel].

Regarding claim 7. Rush as modified teaches the locking pliers of claim 1, wherein the first plier arm and the second plier arm are of equal length [Rush:  Fig 1-2], but may not explicitly disclose the length being within a range of: 8" to 12" [However pursuant of MPEP 2144.05-II-A, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In the instant case, a person having ordinary skill in the art would adjust the length of the pliers to such a dimension that would be most useful for a particular application, based on the size and geometry of the item to be grasped by the pliers and it's placement in a work area and on basic engineering principles, including configurations where the total length of the plier arms are 8" to 12"].

Regarding claim 11, 14-15, & 17. Claim(s) 11, 14-15, & 17 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 1, 4-7, & 9-10. Claim(s) 11, 14-15, & 17 is/are therefore rejected for the same reasons set forth for claim(s) 1, 4-7, & 9-10.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush in view of Ettinger further in view of Fachorn (US 20110271799 A1), hereinafter Fachorn.
Regarding claim 2. Rush as modified teaches the locking pliers of claim 1, but does not teach wherein the handle portion is coated with cushioning grip material.
However Fachorn teaches a similar pliers wherein the handle portion is coated with cushioning grip material.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pliers handle portions as disclosed by Rush as modified to have the handle portion is coated with cushioning grip material as disclosed by Fachorn to promote safe handling of the tool [Fachorn:  ¶31].

Regarding claim 3. Rush as modified teaches the locking pliers of claim 2, wherein the cushioning grip material is made from: rubber [Fachorn:  ¶31; the cushioning grip material is rubber].

Regarding claim 12-13. Claim(s) 12-13 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 2-3. Claim(s) 12-13 is/are therefore rejected for the same reasons set forth for claim(s) 2-3.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush in view of Ettinger further in view of Bentley et al. (US 20090313800 A1), hereinafter Bentley.
Regarding claim 8. Rush as modified teaches the locking pliers of claim 1, but does not teach wherein the first bifurcated grasping portion and the second bifurcated grasping portion exhibit mirror symmetry.
However Bentley teaches a similar plier for clamping; specifically wherein the first bifurcated grasping portion [22] and the second bifurcated grasping portion [32] exhibit mirror symmetry [Fig 1-3 & 6; ¶15].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bifurcated grasping portions as disclosed by Rush as modified to have the first bifurcated grasping portion and the second bifurcated grasping portion exhibit mirror symmetry as disclosed by Bentley to specifically draw together ears of the clamp, such as an Adel clamp, and enable the grasping portions to be used in either direction [Bentley:  ¶14-15].

Regarding claim 16. Claim(s) 16 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 8. Claim(s) 16 is/are therefore rejected for the same reasons set forth for claim(s) 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patel et al. (US 20140031828 A1) discloses a locking plier with a locking arrangement at the end of the handles. Newton et al. (US 20040024411 A1) discloses a locking plier with bifurcated grasping portions and a locking arrangement at the end of the handles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DAVID B. THOMAS/Primary Examiner, Art Unit 3723